March 01, 2004

Mr. Jon D Brooks
The Rangel Law Firm, P.c.
P.O. Box 2683
Corpus Christi, TX 78403-2683

Mr. David D. Sterling
Baker & Botts L.L.P.
910 Louisiana, Suite 3000
Houston, TX 77002

Mr. Michael A. Caddell
Caddell & Chapman
1331 Lamar, Suite 1070
Houston, TX 77010-3027
Honorable Robert Garza
Judge, 138th District Court
974 E. Harrison Street
Brownsville, TX 78520-7123

Mr. Mark K. Glasser
King & Spaulding, L.L.P.
1100 Louisiana,  Suite 4000
Houston, TX 77002-5213

RE:   Case Number:  03-1093
      Court of Appeals Number:  13-03-00661-CV
      Trial Court Number:  2002-09-3856-B

Style:      IN RE  WELLS FARGO BROKERAGE SERVICES, LLC AND WELLS FARGO
      INVESTMENTS LLC

Dear Counsel:

      Today the Supreme Court of Texas lifted with out prejudice,  the  stay
issued February 25, 2004, in the above styled case.  The petition  for  writ
of mandamus remains pending before this Court.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |